Citation Nr: 9919771	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  94-43 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for a breathing problem, 
also claimed as a manifestation of an undiagnosed illness 
associated with service in the Persian Gulf.

2. Entitlement to service connection for earaches, also 
claimed as a manifestation of an undiagnosed illness 
associated with service in the Persian Gulf. 

3. Entitlement to service connection for chest pain and 
nausea, also claimed as manifestations of an undiagnosed 
illness associated with service in the Persian Gulf.  

4. Entitlement to service connection for an acquired 
psychiatric disorder with difficulty sleeping, also 
claimed as manifestations of an undiagnosed illness 
associated with service in the Persian Gulf.

5. Entitlement to service connection for headaches and 
dizziness, also claimed as a manifestation of an 
undiagnosed illness associated with service in the Persian 
Gulf.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1983 to 
May 1983 and from November 1990 to May 1991.  The veteran 
served in the Southwest Asian theater of operations in Saudi 
Arabia.  The veteran was honorably discharged.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the benefits sought on 
appeal.  In September 1993, the veteran filed a notice of 
disagreement (NOD).  See Buckley v. West, 12 Vet. App. 76, 
83-84 (1998) (explaining the jurisdictional significance of a 
NOD that specifically identifies an issue, and of one that is 
vague or general, for purposes of initiating an appeal).  In 
November 1993, a Statement of the Case (SOC), relative to 
each issues listed on the cover page, was furnished; and, 
during that same month, the RO received a generic Substantive 
Appeal.  Id.

Service connection for fatigue and joint pain claimed as 
manifestations of an undiagnosed illness associated with 
service in the Persian Gulf was granted in the May 1995 
rating decision and assigned a 20 percent disability 
evaluation effective from November 2, 1994.  By the same 
rating decision, the RO assigned a 10 percent disability 
evaluation for post-patellar crepitation with pain in the 
right knee effective from November 30, 1993 and denied a 
compensable rating for post-patellar crepitation with pain in 
the left knee.  The record does not contain a notice of 
disagreement as to these ratings or the effective date 
assigned, and thus, such matters are not in appellate status 
at this time.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

It appears on review of all documents and oral testimony that 
the veteran is seeking service connection for acne bumps, and 
for post traumatic stress disorder.  In such cases, the Board 
is required to adjudicate the claimant's entitlement to such 
benefit, or if appropriate, to return the issue to the RO for 
development and adjudication of the issue.  Suttman v. Brown, 
5 Vet. App. 127, 132 (1993).  The issues of service 
connection for acne and for post traumatic stress disorder 
have not been developed for appellate review and are not 
inextricably intertwined with the issues on appeal.  Holland 
v. Brown, 6 Vet. App. 443, 446 (1994).  The Board refers the 
issues of service connection for acne and for post traumatic 
stress disorder to the RO for appropriate action.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").



FINDINGS OF FACT

1. Competent medical evidence does not reflect a current 
breathing disorder or earaches.  

2. The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that claims for 
service connection for nausea and chest pains diagnosed as 
gastroesophageal reflux and an acquired psychiatric 
disorder with difficulty sleeping diagnosed as depression 
on a direct basis are plausible.  

3. Competent medical evidence relates the headaches and 
dizziness diagnosed as tension and migraine headaches to 
service.  


CONCLUSIONS OF LAW

1. The veteran has not submitted well-grounded claims for 
service connection for a breathing disorder and earaches 
on a direct basis or as manifestations of service in the 
Persian Gulf.  38 U.S.C.A. § 5107(a) (West 1991).  

2. The claim for service connection for chest pains and 
nausea diagnosed as gastroesophageal reflux is not well-
grounded.  38 U.S.C.A. § 5107(a).

3. The claim for service connection for an acquired 
psychiatric disorder with sleep difficulty diagnosed as 
depression is not well-grounded.  38 U.S.C.A. § 5107(a).

4. The claim for service connection for headaches and 
dizziness diagnosed as tension and migraine headaches is 
well-grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.303 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

The threshold question that must be resolved with regard to a 
service connection claim is whether the veteran has presented 
evidence of a well-grounded claim.  A well-grounded claim is 
a plausible claim that is meritorious on its own or capable 
of substantiation.  An allegation of a disorder that is 
service-connected is not sufficient; the veteran must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 504, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

At the outset, the Board notes that a review of the record 
reveals that the veteran had active service in the Southwest 
Asia theater of operations during the Persian Gulf War and is 
considered to be a Persian Gulf veteran for compensation 
purposes under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 
3.317(a)(1) (1998), it is provided that compensation may be 
paid to a Persian Gulf veteran who "exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms," provided that such disability: 1) became 
manifest during active service or to a degree of 10 percent 
or more not later than two years after the date on which the 
veteran last performed active service in the Southwest Asia 
theater of operations during the Persian Gulf War; and 2) by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117 (West 1991 & Supp. 1998).  Objective indications of 
chronic disability include both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2) (1998).  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered chronic for purposes of adjudication.  38 C.F.R. § 
3.317(a)(3) (1998).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b) 
(1998).

In relevant part, service department records, to include the 
reports of medical history reviewed by an examiner dated from 
October 1982 to July 1986, referred by history that the 
veteran used aspirin for recent headaches (October 1982), 
that he had pneumonia at age 20 (October 1982), hayfever and 
sinusitis (July 1986), and that he had had pain or pressure 
in his chest (July 1986).  In particular, entries dated in 
February and April 1983 reflect allergies and that the 
veteran had been given a "script" dated in July 1982 for 
Benadryl and only 5 capsules were used.  However, when the 
veteran was examined in February 1983, there was no wheezing, 
asthma, or tightness in the chest.  In July 1986, pulmonary 
function tests were completed as part of a periodic physical 
examination.  The test report does not bear an analysis.  The 
Board notes that while the veteran has a reported history of 
headaches, hayfever, and pain or pressure in his chest, there 
is no indication from the service department records that the 
veteran received treatment for headaches or chest 
pain/pressure thereafter.  Moreover, the reports of allergy 
appear to have been acute in nature resulting in no permanent 
residual disability.  In essence, these service department 
records are silent as to treatment or evaluation for 
breathing problems, nausea, headaches, dizziness, earaches, 
chest pain, or a psychiatric disorder to include difficulty 
sleeping during the veteran's period of service for February 
1983 to May 1983.

Service department records for the period of March 1990 to 
May 1991, to include the reports of medical history reviewed 
by an examiner, reflect that on enlistment the veteran had a 
history of hay fever with no treatment lately.  In January 
1991, the veteran complained of tightness in his chest, 
productive cough (hard, yellow phlegm), fatigue, and aches.  
On examination, there was no hemoptysis or wheezing.  The 
lungs and oropharynx were clear.  The tympanic membranes were 
clear.  The assessment and plan included probable viral upper 
respiratory infection and symptomatic relief.  In February 
1991, the veteran was evaluated for sore throat, difficulty 
swallowing, swollen lymph glands, and loss of sleep.  The 
assessment and plan included moderate cervical 
lymphadenopathy treated with Penicillin.  At that time, the 
veteran denied any chronic illnesses.  The report of medical 
history completed for separation dated in March 1991 reflects 
hay fever and ear, nose, and throat trouble.  The examiner 
noted occasional upper respiratory infection and no change.  
From a reading of these records, the tightness in the chest, 
the aches, and the loss of sleep were acute manifestations 
associated with infection and resolved with Penicillin.  In 
essence, these service records are silent as to treatment or 
evaluation of chronic breathing problems, nausea, headaches, 
dizziness, earaches, chest pain, or a psychiatric disorder to 
include difficulty sleeping.  

A September 1991 VA compensation and pension examination 
reflects that the ear canals were clean, that the drums were 
intact, that the chest was clear, and that there were no 
abnormalities of the cardiovascular system.  The Board notes 
that the veteran did not mention breathing problems, chest 
pain, nausea, headaches, dizziness, earaches, or a 
psychiatric disorder to include difficulty sleeping.  

A March 1993 VA examination reflects that the veteran had 
noticed significantly higher incidents of upper respiratory 
infections since his return from Saudi Arabia which occurred 
most during the late fall and winter.  He reported that his 
last upper respiratory infection was six weeks prior to the 
examination.  The examiner noted that the veteran was 
asymptomatic on examination.  The veteran reported frequent 
headaches occurring at least 3 to 4 times a week most often 
in the late afternoon or evening hours, which were sometimes 
associated with nausea, but never vomiting.  The headaches 
were manifest more in the posterior of his skull.  The 
headaches were well controlled with Feldene or Oxycodone.  
The frequency of the headaches did not seem to change since 
his return from Saudi Arabia.  He reported that dizziness was 
always associated with headaches and that he never 
experienced dizziness without headaches.  When the headache 
resolved so did the dizziness.  The veteran reported that 
after large meals early in the morning, he developed 
occasional heartburn and sometimes seemed to have lower chest 
pain.  A trial of Zantac, by his report, completely resolved 
his symptoms and both the heartburn and chest pain were gone.  
He reported that since his return from Desert Storm, he had 
increased episodes of nightmares - thinking back over 
military maneuvers.  He has awakened sweating and shouting.  
He reported that the dreams might have become less frequent 
recently.  The veteran also reported that since returning 
from Saudi Arabia, he has had frequent ear ringing and pain 
and that the symptoms were not associated with any infection 
or sinusitis.  He seemed to think that ever since last 
January [1992] most of the earaches resolve spontaneously.  
In general, the veteran reported that his symptoms were much 
like many of the service members in Desert Storm.  He 
reported that it was thought that the water tank trucks were 
not always delivering good quality water or that the diesel 
heaters of the tents were causing symptoms.  He did not have 
any knowledge of significant chemicals that may have caused 
any of his symptoms.  The veteran reported that there was 
significant improvement in his heartburn, short-term memory, 
and breathing problems that seem to slowly return to their 
normal level.  On examination, the oropharynx was clear, the 
chest was clear to auscultation and percussion.  The heart 
manifested a regular rate and rhythm with no murmurs, rubs, 
or gallops.  The examiner indicated in his assessment that it 
was the veteran belief that his upper respiratory infections, 
headaches, and sleeping problems were related to exposure to 
chemicals.

Testimony from the May 1994 personal hearing reflects that 
the veteran talked with the staff psychologist while in Saudi 
Arabia about his fears and worries but his discussions were 
never on the record.  He reported that he was concerned that 
he had never been through basic training, he had just 
purchased a new house, his wife was pregnant, his daughter 
had a heart condition, and that he identified with a service 
man killed in a motor vehicle accident.  He testified that he 
was currently the subject of a mental review board by the 
Army National Guard.  He testified that he saw Dr. Baker, his 
personal physician, on "an off the record basis" about once 
a month, on his own.  He testified that there would be no 
record of Dr. Baker's treatment.

The veteran's spouse submitted an undated statement for 
consideration by the Hearing Officer which reflects that her 
husband isolated himself; that he had nightmares, flashbacks, 
memory loss (forgetfulness), and an uncontrolled temper; that 
he had headaches at least once a week and indigestion; and 
that they were in marriage and family counseling.  The 
veteran's statement reflects that he has difficulty 
concentrating; that his employer has counseled him regarding 
his performance; that he has nightmares 3-4 times a week; 
that he has difficulty falling asleep; and that he has 
flashbacks during the daytime.  

Private treatment records from Valley Mental Health dated in 
May 1994 reflect that the veteran had been seen collaterally 
in intermittent family therapy since September 1992 until 
April 1994.  The preliminary diagnosis included moderate 
recurrent major depressive episode.  

A January 1995 general medical VA examination reflects that 
the veteran's headaches have occurred about 1-2 times per 
week since 1991 and were frontal in origin and spread to the 
temporal and occipital regions.  The veteran reported that 
visual symptoms precede the headaches at times, consisting of 
blurred vision or tunnel vision.  The headaches varied from a 
dull ache to a throbbing character.  The examiner noted that 
the stomach problems appeared to be anxiety related and had 
their onset after the veteran's return from Saudi Arabia.  
The symptoms consisted of heartburn and a swelling in the 
throat.  He reportedly had an upper gastrointestinal series 
which reported gastroesophageal reflux.  There was no 
evidence of peptic ulcer disease, esophagitis, or a 
swallowing abnormality at that time.  The veteran medicated 
with Zantac with symptomatic relief or improvement.  On 
examination, the tympanic membranes were intact with no gross 
impairment of hearing.  There was atrophy or absence of the 
right pectoralis muscle that was congenital.  The lungs were 
clear on percussion and auscultation.  There was no 
enlargement of the heart or murmurs.  The heart manifested a 
normal sinus rhythm.  The examiner noted that the veteran was 
oriented, rational, and alert.  The relevant diagnoses 
included (1) tension and migraine headaches with onset in 
1991 and continuing symptoms at this time, moderately severe; 
and (2) gastroesophageal reflux with esophagitis symptoms 
intermittently.  

An August 1997 VA psychiatric examination reflects that the 
veteran was affected by one particular incident while 
stationed in the Gulf for which he occasionally ruminated.  
The veteran reported that he identified with a service person 
approximately his age with a large family who was killed in a 
motor vehicle accident.  The incident caused him to reflect 
on his own life.  Since his return from the Gulf War, he has 
had difficulty concentrating and has not been able to perform 
up to his optimal capacity.  He reported that he was often 
distracted and absent minded and that this was not indicative 
of his behavior prior to 1991.  He described an increased 
startle and reaction to loud noises, aircraft, and fireworks.  
He has nightmares 2-3 times a week and has difficulty 
sleeping.  The examiner noted that the veteran did not 
endorse depressed mood but states that he simply did not feel 
as vital as he used to feel.  He was able to function at a 
high level at work and continued to be able to maintain his 
relationship with his wife and nine children.  He was a 
member of several social clubs.  He did not endorse any 
history of manic symptoms or obsessive compulsive disorder 
like symptoms, nor does he endorse a history of being 
excessively worried or of experiencing panic attacks.  On 
examination, the veteran's mood was euthymic, his affect was 
in the normal range and intensity with no lability and 
appropriate to thought content and mood.  Sensorium was clear 
and he demonstrated no difficulty in concentration or memory 
during the interview.  Thought was coherent, logical, and 
goal directed, no loosening of associations, no flight of 
ideas, no auditory hallucinations, no visual hallucinations, 
and no delusions.  Content of thought was focused on the 
difficulties that he has had since his return from the Gulf 
War in 1991 including his physical symptoms such as headaches 
and other difficulties such as poor sleep and poor 
concentration.  He had no active suicidal or homicidal 
ideation.  His judgment and insight was fair.  The Axis I 
diagnosis was depression not otherwise specified.  The global 
assessment of functioning (GAF) score was 75 to 80 with the 
highest in the past year being 85.  The examiner added that 
the veteran endorsed some symptoms that might be consistent 
with depression and some that could be confused with 
posttraumatic stress disorder, however, the veteran did not 
report a stressor that produced significant emotional 
reaction at the time of this occurrence (he did not describe 
any incident that produced a sense of horror of 
helplessness).  His preoccupation with the reported stressor 
was not distressing to him and took on a nearly existential 
type of preoccupation rather than the type of reaction 
expected to a stressor that would produce posttraumatic 
stress disorder.  The examiner related that the hyperarousal 
and increased startle are likely due to his experiences in 
the Gulf War, however, the difficulty with concentration may 
be due to either a mild depression or the side effects of 
some of the medications he was taking.  The examiner stated 
that he would not necessarily attribute those to anything 
that resulted from the Gulf War.  

The December 1997 VA examination for ear disease reflects 
that the veteran was more susceptible to upper respiratory 
infections passed on by his children since returning from the 
Gulf War.  He had associated otitis media.  The veteran was 
not seen by physicians for the otitis media and it often 
cleared on its own.  The examiner noted that in July 1997, 
the veteran was evaluated in the emergency room for severe 
whirling vertigo and treated with Antivert.  The diagnosis at 
that time was acute labyrinthitis.  The dizziness resolved 
and the veteran has not had any symptoms since then.  He has 
not had any ear infections for the past year and his hearing 
was stable.  On examination, the tympanic membranes were 
clear.  The diagnosis was no otologic disease on examination 
or noted by history.  

The May 1998 Persian Gulf War examination reflects that the 
veteran's C-file was reviewed prior to the report.  In light 
of the prior medical records and examinations, the examiner 
related that the veteran's complaints of upper respiratory 
infections during the fall and winter months were not unusual 
or unexpected.  Further, no relationship to the Gulf War was 
ascertained on the ENT examination.  The veteran was 
diagnosed with migraine and tension headaches.  
Gastrointestinal problems were documented as gastroesophageal 
reflux with no evidence of peptic ulcer disease, esophagitis, 
or swallowing abnormalities.  There was no evidence of a 
relationship between the Gulf War and gastroesophageal 
reflux.  The chest pain was related to the heartburn and 
gastroesophageal reflux, and symptomatic relief was obtained 
from Zantac.  The examination report reflects that depression 
was diagnosed and may be consistent with a major depressive 
disorder and also likely related to his medication side 
effects.  However, he was not diagnosed with posttraumatic 
stress disorder.  The final diagnoses included migraine and 
tension headaches, gastroesophageal reflux, and depression.  

An October 1998 neurological examination reflects that the 
pattern of the veteran's headaches was consistent with 
vascular migraine headaches, which he had experienced since 
February 1991.  The pain pattern seemed to be disrupted with 
sleep and responded well to Imitrex in the past.  His 
examination was unremarkable and a MRI in 1997 was normal.  




A.	Service connection for connection for a breathing 
disorder, headaches, dizziness, nausea, chest pain, earaches, 
and a psychiatric disorder with difficulty sleeping claimed 
as manifestations of service in the Persian Gulf.

To summarize, the veteran states that he served in Saudi 
Arabia during Desert Storm.  The veteran contends that 
service in Saudi Arabia has resulted in breathing problems, 
nausea, chest pain, headaches, dizziness, earaches, and a 
psychiatric disorder to include difficulty sleeping.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, when 
the determinative issues involve a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the veteran possesses medical expertise, nor is it 
contended otherwise.  Therefore, his opinion that his 
breathing problems, nausea, chest pain, headaches, dizziness, 
earaches, and a psychiatric disorder to include difficulty 
sleeping are related to his service in the Persian Gulf is 
not competent evidence.  

According to the conditions of section 3.317, there must be 
objective indications of a chronic disability resulting from 
an illness manifested by one or more signs or symptoms.  In 
the instant case, there is no competent medical evidence 
showing a current undiagnosed illness manifested by signs or 
symptoms of breathing problems or earaches; nor has it been 
reported that such evidence exists, so as to give rise to a 
duty under 38 U.S.C.A. § 5103(a).  The Board notes that the 
service medical records reflected two incidents of evaluation 
for upper respiratory infection that were acute and 
transitory in nature.  The separation examination reflected 
occasional upper respiratory infection and no change.  Post-
service, the complaint of upper respiratory tract infections 
during the fall and winter months was evaluated as not 
unusual or unexpected.  The veteran's claims of earaches and 
respiratory complaints were evaluated as follows: no otologic 
disease was seen on their examination or noted by history and 
other examinations concerning the lungs have been 
unremarkable.  The Persian Gulf War compensation and pension 
examination reflects that no relationship to the Persian Gulf 
War was ascertained.  Essentially, there were no post-service 
treatment records to support of his contentions of increased 
upper respiratory complaints or earaches.  In the absence of 
proof of a presently existing undiagnosed illness (or 
disability) manifested by breathing problems or earaches, 
which can be related to service, there can be no plausible 
claim.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997) 
(citing Caluza v. Brown, 7 Vet. App. at 504); VAOPGCPREC 4-99 
(May 3, 1999).  Accordingly, the veteran's claims for service 
connection for earaches and breathing/ respiratory problems 
are not well-grounded under § 3.317 or § 3.303.  See Chelte, 
supra; VAOPGCPREC 4-99, slip op. at 9-10.

Section 3.317 also provides that the signs or symptoms cannot 
be attributed to any known clinical diagnosis to be 
considered under its provisions.  In that regard, the 
diagnoses of vascular migraine headaches, gastroesophageal 
reflux for the symptoms of chest pain and nausea, and major 
depression for a psychiatric disorder and sleep difficulty 
are not for consideration under 38 C.F.R. § 3.317, as they 
are diagnosed conditions, and will be addressed pursuant to 
38 C.F.R. § 3.303. 


B.	Entitlement to service connection for chest pain and 
nausea diagnosed as gastroesophageal reflux, an acquired 
psychiatric disorder with sleeping difficulty diagnosed as 
major depression, and headaches and dizziness diagnosed as 
vascular migraine headaches.

As discussed previously, service connection may be 
established for disability resulting from injury or disease 
incurred in service or for a preexisting injury or disease 
that was aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in-service.  38 C.F.R. § 3.303(d).  There must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza, 7 Vet. App. at 504.  
Lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded.  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Grottveit, 5 Vet. App. at 93.

The veteran's statements regarding chest pain and nausea 
since service are not competent to well-ground his claim, as 
a medical diagnosis relating the condition to service is 
required.  In this case, the service medical records are 
silent for nausea.  However, the chest tightness in-service 
was related to an acute and transitory upper respiratory 
infection.  The separation examination was silent as any 
heart, abdomen, or gastrointestinal problems.  The first 
documentation of chest pain post service was during the 1993 
VA examination.  At that time, the veteran related the lower 
chest pain and heartburn to eating large meals.  The 
discomfort was resolved with Zantac.  A January 1995 VA 
examination reflected that the stomach problems (heartburn 
and swelling in the throat) appeared to be anxiety related 
and had their onset after the veteran's return from the 
Persian Gulf War.  An upper gastrointestinal series in 1994 
reported gastroesophageal reflux without evidence of peptic 
ulcer disease, esophagitis, or swallowing abnormality.  The 
Board observes that the only evidence that relates the 
veteran's diagnosis of gastroesophageal reflux to service are 
the veteran's own self serving statements. 

Similarly, the veteran's statements regarding his psychiatric 
disorder in-service and post-service are not competent to 
well-ground his claim, as a medical diagnosis is required to 
establish a causal nexus to service.  In this case, the 
service medical records are silent for treatment or 
evaluation of a nervous condition or a sleep disorder.  The 
only mention of loss of sleep was associated with an acute 
and transitory upper respiratory infection in 1991.  
Thereafter, the service medical records to include the 
separation examination are silent as to a sleep disturbance.  
The Board observes that the veteran reported and testified 
that he spoke to the staff psychologist in-service, however, 
there are no records of such treatment to support his claim 
that a psychiatric disorder had its onset in-service or is 
related to service.  Moreover, a preliminary finding of a 
moderate recurrent major depressive episode (which was 
apparently associated with a diagnosis of post traumatic 
stress disorder), was indicated in May 1994.  On the August 
1997 VA examination, the VA examiner added that the veteran 
endorsed some symptoms that might be consistent with 
depression and some that could be confused with post 
traumatic stress disorder.  However, the veteran did not 
report a stressor that produced significant emotional 
reaction at the time of this occurrence that produced a sense 
of horror of helplessness.  The examiner related that the 
hyperarousal and increased startle were likely due to his 
experiences in the Gulf War, however, the difficulty with 
concentration may be due to either a mild depression or the 
side effects of some of the medications he was taking.  The 
examiner stated that he would not necessarily attribute those 
to anything that resulted from the Gulf War. 

The Board also finds that, under 38 C.F.R. §§ 3.307 and 
3.309, presumptive service connection does not apply to 
gastroesophageal reflux or depression.  Gastroesophageal 
reflux and major depression are not disabilities which 
service connection can be granted on a presumptive basis.  
Accordingly, the presumptive provisions are not for 
application.  

As there is no competent medical evidence, which relates the 
gastroesophageal reflux (chest pain, heartburn, and nausea) 
or an acquired psychiatric disorder with sleep difficulty to 
military service, these claims for service connection are 
denied.  Given the veteran's failure to submit a well-
grounded claim, the Board need not reach the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107.  

As regards the claim for service connection of tension and 
migraine headaches, the Board finds that this claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
claim is plausible based on the January 1995 VA general 
medical examination which established a medical diagnosis and 
a nexus to service.  38 C.F.R. § 3.303.  The VA examiner 
noted tension and migraine headaches with onset in 1991 and 
continuing symptoms at this time, moderately severe.  This 
claim is addressed in the remand section of this decision.



C. Other considerations

The Board notes that in August 1996, the RO informed the 
veteran of the medical evidence required to prove his claims 
for disability benefits due to an undiagnosed illness related 
to Gulf War service.  Additionally, the veteran had reported 
on his application for benefits in July 1991 that there were 
two comrades who were aware of his disabilities.  Therefore, 
in August 1996, the RO requested that the veteran submit 
statements from these persons.  As of this date, the claims 
folder is silent as to a response from either of these 
letters.  

The Board recognizes that these claims were disposed of in a 
manner that differs from that used by the RO.  The RO denied 
the veteran's claims on the merits for the most part, while 
the Board has concluded that the claims are not well-
grounded.  However, when the RO does not specifically address 
the question of whether a claim is well-grounded but rather, 
as here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis.  Meyer v. Brown, 9 Vet.  App. 425, 
432 (1996).  Likewise, the Board finds that the RO has 
advised the veteran of the evidence necessary to establish a 
well-grounded claim.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).


ORDER

Entitlement to service connection for a breathing problems 
and earaches on a direct basis, or as manifestations of an 
undiagnosed illness associated with service in the Persian 
Gulf, is denied.

Entitlement to service connection for nausea and chest pain 
diagnosed as gastroesophageal reflux and an acquired 
psychiatric disorder with sleep difficulty diagnosed as 
depression on a direct basis is denied.  

The claim for service connection for vascular migraine 
headaches is well-grounded, and to that extent, the appeal is 
granted.  


REMAND

As noted above, the Board finds that the veteran's claim for 
service connection for vascular migraine headaches is well-
grounded within the meaning of 38 U.S.C.A. § 5107, based on a 
VA physician's diagnosis of tension and migraine headaches 
with onset in 1991, and a VA opinion in October 1998 
indicating that the veteran's headaches were consistent with 
vascular migraine headaches, which he since February 1991.  
Once it has been determined that a claim is well-grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to that claim.  Id.

It appears from a review of the clinical records that the VA 
treatment records pertinent to this claim may be incomplete.  
When the VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  All 
VA treatment records pertinent to the veteran's tension and 
migraine headaches to include the September 1997 MRI should 
be associated with the claims folder and considered prior to 
appellate review.  

Moreover, it appears that the examiners for the most part did 
not have benefit of review of the claims folder in 
conjunction with the VA general medical examinations in March 
1993 and January 1995 or the October 1998 neurological 
disorders examination.  Accordingly, it is not clear whether 
the diagnoses presented are based solely on the history 
provided by the veteran or on clinical findings.  

Therefore, pursuant to its duty to assist the veteran in the 
development of evidence pertinent to his claims, the case is 
REMANDED for the following actions:

1. The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him 
for headaches since service.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran, 
which have not been previously 
secured.  

2. The veteran should be afforded a VA 
neurological examination to determine 
the nature and extent of the veteran's 
vascular migraine headaches.  After a 
thorough analysis of the medical 
evidence in the claims folder, 
including the service medical records, 
the examiner is specifically requested 
to provide opinions concerning when 
any headaches first manifested, and if 
the headache disability is related to 
any findings noted during service.  
All appropriate tests should be 
performed, including x-rays.  The 
rationale for all opinions expressed 
should also be provided.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with regard to any other issue, the RO should 
issue a supplemental statement of the case and the veteran 
should be afforded a reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 

